                Case 1:20-cv-03220-JPO-SLC Document 22 Filed 05/07/21 Page 1 of 3




JAMES E. JOHNSON                            THE CITY OF NEW YORK                                   JAMES R. MURRAY
Corporation Counsel                                                                         Assistant Corporation Counsel
                                           LAW DEPARTMENT                                           Phone: (212) 356-2372
                                                                                                      Fax: (212) 356-3509
                                               100 CHURCH STREET                                   jamurray@law.nyc.gov
                                               NEW YORK, NY 10007

                                                                            May 7, 2021
        VIA ECF
        Honorable Sarah L. Cave
        United States Magistrate Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                 Re:   Isaiah Muhammad v. City of New York and Captain Hernandez,
                       20-CV-3220 (JPO) (SLC)

        Your Honor:

               I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
        Counsel of the City of New York, and the attorney for Defendants City of New York and
        Captain Hernandez in the above-referenced matter. Defendants respectfully write to request that
        the Court dismiss the Complaint for failure to prosecute and failure to comply with a court order
        pursuant to Federal Rules of Civil Procedure 41(b) and 37(b).

             A) Background

               By way of background, Plaintiff alleges that on April 7, 2020, at the Manhattan Detention
        Complex, Captain Hernandez sprayed chemical agent through the food slot in Plaintiff’s cell,
        causing Plaintiff to stumble backward, trip, and fall. ECF No. 1. On November 4, 2021, the
        Court held an initial pretrial conference, where it set the close of fact discovery to March 3,
        2021. ECF No. 17. The following day, on November 5, 2020, Defendants served Plaintiff with
        requests for production of documents pursuant to Federal Rules of Civil Procedure 33 and 34
        (“Defendants’ Requests”). On January 15, 2021, Defendants filed a status letter informing the
        Court that Plaintiff had not responded to their discovery requests and requesting an additional 30
        days to complete discovery. ECF No. 18. By Order dated January 19, the Court granted
        Defendants’ request, extending the close of discovery to April 2, 2021. ECF No. 19.

                On January 19, 2021, Defendants received a letter from Plaintiff, in which he returned 2
        of the 12 releases included in Defendants’ Requests—both of which were improperly executed—
        and answered “NA” to 17 of 20 interrogatories. By letter dated January 22, 2021, Defendants
        explained why each release was deficient and requested that Plaintiff remedy the deficient
        releases, execute the releases he failed to return, and provide interrogatory responses that
       Case 1:20-cv-03220-JPO-SLC Document 22 Filed 05/07/21 Page 2 of 3




comport with the requirements of Federal Rule of Civil Procedure 33(b)(3) by February 15,
2021. Defendants included with their letter a courtesy copy of their discovery requests, with
some portions of the releases pre-filled for Plaintiff’s convenience. On February 4, 2021,
Defendants received two more medical releases from Plaintiff, both of which were dated January
13, 2021 and were improperly executed for the same reasons enumerated in Defendants’ January
22, 2021 letter.

        On February 25, 2021, Defendants moved to compel Plaintiff’s full responses to their
discovery requests and to extend all discovery deadlines until 60 days after Defendants received
Plaintiff’s responses. ECF No. 20. By Order dated February 26, 2021, the Court granted
Defendants’ motion, directed Plaintiff to properly execute all releases and respond to
Defendants’ interrogatories in accordance with the Federal Rules of Civil Procedure by April 22,
2021, and instructed Defendants to inform the Court when they had received Plaintiff’s full
responses to their discovery requests. ECF No. 21. As of the date of this writing, Defendants
have not received properly executed releases or full responses to their interrogatories from
Plaintiff.

   B) Plaintiff has failed to prosecute his case and has failed to comply with the Court’s
      February 26, 2021 Order.

        Under Rule 41(b), “[if] the plaintiff fails to prosecute…, a defendant may move to
dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b). When deciding whether to
dismiss a case for failure to prosecute, courts in the Second Circuit consider whether: “(1) the
plaintiff's failure to prosecute caused a delay of significant duration; (2) plaintiff was given
notice that further delay would result in dismissal; (3) defendant was likely to be prejudiced by
further delay; (4) the need to alleviate court calendar congestion was carefully balanced against
plaintiff's right to an opportunity for a day in court; and (5) the trial court adequately assessed the
efficacy of lesser sanctions.” United States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254
(2d Cir. 2004).

        Similarly, under Rule 37(b)(2)(A)(v), a court may dismiss a proceeding in whole or in
part where a party “fails to obey an order to provide or permit discovery.” Fed. R. Civ. P.
37(b)(2)(A)(v). When determining whether to dismiss a claim pursuant to Rule 37(b)(2)(A)(v), a
court will consider “(1) the willfulness of the non-compliant party or the reason for
noncompliance; (2) the efficacy of lesser sanctions; (3) the duration of the period of
noncompliance, and (4) whether the non-compliant party had been warned of the consequences
of noncompliance.” S. New Eng. Tel. Co. v. Global NAPs Inc., 624 F.3d 123, 144 (2d Cir.
2010). Because the last three of these factors are identical to Rule 41(b) factors 1, 2, and 5,
respectively, courts analyze them simultaneously when considering dismissal under Rules
37(b)(2)(A)(v) and 41(b). See Chen v. Hunan Manor Enter., 2020 US Dist. LEXIS 113820, at
*22 (S.D.N.Y. June 30, 2020)

        Here, the Court should dismiss Plaintiff’s Complaint for failure to prosecute and for
failure to comply with its February 26, 2021 Order. Plaintiff has already delayed discovery in
this matter by 5 months because his discovery responses, which would have been due to
Defendants on or before December 7, 2020 have still not been received. Moreover, Plaintiff has
failed to comply with the Court’s February 26, 2021 Order to provide such discovery for over
two weeks. Consequently, Plaintiff has prejudiced Defendants by denying them, without
                                                  2
       Case 1:20-cv-03220-JPO-SLC Document 22 Filed 05/07/21 Page 3 of 3




explanation, information they need to evaluate their case and mount a defense. As explained in
their January 15, 2021 status letter and their February 25, 2021 motion to compel, Defendants
require properly executed medical releases and full responses to their interrogatories before
deposing Plaintiff because the parties dispute whether Plaintiff’s injuries were preexisting.
Currently, Defendants only have Plaintiff’s medical records from April 8, 2020 to April 10,
2020, which are insufficient to evaluate whether Plaintiff’s injuries were preexisting or to
determine how long after the alleged incident Plaintiff’s injuries persisted for. Additionally,
without releases for Plaintiff’s psychotherapy notes—should any exist—Defendants cannot fully
evaluate Plaintiff’s claim that he suffered psychological distress.

        The Court has already considered alternatives to dismissal by compelling Plaintiff to
provide discovery and extending discovery twice to accommodate Plaintiff’s failure to comply
with Rules 33 and 34. Lesser alternatives to dismissal will be inadequate because Plaintiff has
provided no reason, either to the Court or to Defendants, for why he has failed to comply with
the Federal Rules or abide by the Court’s February 26, 2021 Order. Though the Court has not
explicitly warned Plaintiff that his case could dismissed for failure to engage in discovery, it
informed Plaintiff in its February 26, 2021 Order that he has an obligation to fully respond to
Defendants’ discovery requests.

        For the foregoing reasons, Defendants respectfully request that the Court dismiss
Plaintiff’s Complaint for failure to prosecute under Rule 41(b) and for failure to abide by a court
order under Rule 37(b).

       Thank you for your consideration herein.
                                                            Respectfully submitted,

                                                            James R. Murray_ s/____
                                                            James R. Murray
                                                            Assistant Corporation Counsel
                                                            New York City Law Department
                                                            100 Church Street, Room 3-183
                                                            New York, New York 10007
                                                            (212) 356-2372
                                                            jamurray@law.nyc.gov
CC:    BY FIRST-CLASS MAIL
       Plaintiff pro se
       Isaiah Muhammad
       B&C No. 2411902466
       Otis Bantum Correctional Center
       16-00 Hazen Street
       East Elmhurst, NY 11370




                                                3
